 

Exhibit 10.4

 

EXECUTION COPY

 

Retention and Waiver Summary of Material Terms

 

The following term sheet sets forth the material terms for Paul Bascobert (the
“Executive”), the President of XO Group Inc. (the “Company”), with respect to
continued employment following the closing of the acquisition of the Company by
Wedding Wire, Inc. (the “Transaction”, and the date thereof, the “Closing Date”)
contemplated under that certain Agreement and Plan of Merger to be entered into
between the Company and Wedding Wire, Inc. (the “Merger Agreement”). Reference
is made to that certain employment agreement between Executive and the Company
dated September 5, 2016, as the same may be amended by the parties thereto
(including as permitted under the Merger Agreement) (the “Employment Agreement”)
and those options to purchase shares of common stock of the Company and
restricted common stock of the Company granted to the Executive under the
applicable Company Stock Incentive Plan in accordance with the resolutions of
the compensation committee of the Board of Directors of the Company and
outstanding as of the date hereof (collectively, the “Company Equity Awards”).
All references to the terms “Cause” and “Good Reason” contained in this term
sheet shall be as defined in the Employment Agreement and Company Equity Awards,
as applicable. This term sheet contains legally binding obligations on all
parties hereto relating to the foregoing matters. Notwithstanding the foregoing,
if the Transaction does not close, this term sheet shall be rendered void and
without effect and none of the parties hereto shall have any obligation to the
others hereunder. The terms set forth in this term sheet will be incorporated
into an agreement amending or amending and restating the Executive’s Employment
Agreement prior to the Closing Date.

 

Post-Closing
Base Salary    $424,360 per annum (“Base Salary”).       Post-Closing
Annual Bonus  

Executive will be eligible for an annual target bonus opportunity which will
continue to be 60% of Base Salary (“Target Bonus”). The actual bonus earned for
the year in which the Transaction occurs will be earned based on the performance
targets established by the Company in the ordinary course of business consistent
with past practice as set forth in the schedules to the Merger Agreement, with
the achievement of such targets at the end of such year to be determined by the
Board of Directors of the parent entity of Wedding Wire, Inc. (the “Parent”). In
any year following the year in which the Transaction occurs, Executive will
remain eligible to earn an annual Target Bonus, in accordance with the bonus
program to be administered by the combined Wedding Wire, Inc./Company (on and
after the Transaction, the “Company”) for its combined senior executives, with
the actual bonus for each such year to be determined based on attainment of the
annual combined Company and individual performance criteria and objectives
established by the compensation committee of Parent that are consistent with
those established for the other senior executives of the combined Company.

 

In the event that the Executive’s employment is terminated by the Company
without Cause or by the Executive with Good Reason (after taking into account
the waiver contemplated herein), the Executive will be entitled to receive a
prorated portion of Executive’s target annual bonus opportunity for the year in
which such termination occurs (the “Prorated Bonus”).

 

 1 

 

 

 

Safe Harbor Severance Right  

Executive will be eligible to receive payment of Executive’s base salary
severance payments equal to $424,360, plus the applicable COBRA subsidy amounts
payable over the 12-month post-separation from service period (the “Safe Harbor
Severance”) and the Prorated Bonus, if (a) the Executive remains employed
through 180 days after the Closing Date (the “Safe Harbor Period”) and (b)
Executive elects to resign the Executive’s employment with the Company for any
reason or no reason, so long as the Executive gives notice of such resignation
to the Company no more than 60 days prior to the end of the Safe Harbor Period
and no less than 30 days prior to the end of the Safe Harbor Period, with the
effective date of such resignation to be the last day of the Safe Harbor Period
(such resignation right, the “Resignation Right”).

 

In the event that the Executive’s employment is terminated by the Company
without Cause or by the Executive with Good Reason (after taking into account
the waiver contemplated herein) prior to the end of the Safe Harbor Period, the
Executive will be entitled to the Safe Harbor Severance and the Prorated Bonus.

 

For the avoidance of doubt, the Safe Harbor Severance and Prorated Bonus is in
lieu of and not in addition to any potential severance payments or benefits that
may otherwise be due to the Executive under any other agreement, plan, program
or policy, including, without limitation, the Employment Agreement (prior to any
amendment to reflect the terms set forth herein).

 

The payment of the Safe Harbor Severance will be subject to the Executive’s
execution, delivery and non-revocation of a general release of claims in a form
reasonably agreed between the parties, which release (i) shall contain customary
exceptions including, without limitation, for existing rights to indemnification
and to enforce the Executive’s rights under this term sheet (including under any
agreement or amendment that memorializes the terms set forth in this term sheet,
and any Employment Agreement) and with respect to the treatment of the Company
Equity Awards and the 2019 Grant as provided under the Merger Agreement and this
term sheet and (ii) shall contain customary cooperation covenants, but shall not
expand the restrictive covenants described below (a “Release”).

      Existing Company Equity Awards as of date of signing  

Each unvested stock option to acquire shares in the Company held by the
Executive that is a Company Equity Award will, upon the closing of the
Transaction in accordance with the terms of the Merger Agreement, be assumed and
converted into a cash award with a value based on the excess of the per share
purchase price paid to a shareholder in the Transaction over the exercise price
of the applicable unvested stock option multiplied by the number of shares
underlying the unvested stock option, with such cash award to vest and be paid
out on the earlier of the vesting dates set forth under the existing vesting
schedules of the applicable awards and, as to 100% of the unvested portion of
such awards, at the end of the Safe Harbor Period (subject to the Executive’s
continued employment through each applicable vesting date).

 

Each vested stock option to acquire shares in the Company held by the Executive
will be converted into a right to receive cash in accordance with the terms of
the Merger Agreement upon the closing of the Transaction.

 

Each unvested restricted stock award of the Company that is a Company Equity
Award held by the Executive will, upon the closing of the Transaction in
accordance with the terms of the Merger Agreement, be assumed and converted into
a cash award with a value based on the per share purchase price paid to a
shareholder in the Transaction multiplied by the number of shares of restricted
stock underlying the applicable restricted stock award, with such cash award to
continue to vest and be paid out on the earlier of the vesting dates set forth
under the existing vesting schedules of the applicable awards and, as to 100% of
the unvested portion of such awards, the end of the Safe Harbor Period (subject
to the Executive’s continued employment through each applicable vesting date).

 

 2 

 

 

 

   

In the event that the Executive’s employment is terminated without Cause or the
Executive resigns with Good Reason (after taking into account the waiver of Good
Reason contemplated herein) prior to the vesting and payout of such converted
Company Equity Awards, the Executive will be paid 100% of the unvested portion
of the cash awards as soon as practicable after such termination of employment.

 

For the avoidance of doubt, if the Executive exercises the Executive’s
Resignation Right, all of the foregoing converted Company Equity Awards shall
become 100% vested and paid out at the end of the Safe Harbor Period.

      2019 Annual Retention Equity Grant  

Executive will be entitled to receive a target annual retention equity grant
(the “2019 Grant”), with a total grant date fair value equal to $1,100,000, to
be made to Executive in March of 2019 in the ordinary course, except (a) that
portion of the 2019 Grant which would in the ordinary course have been granted
in the form of Company stock options will instead be granted in the form of
Company restricted stock (or, if such grant occurs on or after the Closing Date,
in cash), and (b) such 2019 Grant (to the extent made prior to the Closing
Date), as of the Transaction, will, upon the closing of the Transaction in
accordance with the terms of the Merger Agreement, be assumed and converted into
a cash award with a value based on the per share purchase price paid to a
shareholder in the Transaction multiplied by the number of shares of restricted
stock underlying the applicable restricted stock award, and (c) such 2019 Grant,
whether made before or after the Closing Date, will continue to vest and be paid
out on the vesting dates set forth under the vesting schedules of the applicable
award agreements for such 2019 Grants (which schedules shall be consistent with
the prior annual retention equity grants made to senior executives of the
Company), subject to the Executive’s continued employment through each
applicable vesting date. For the avoidance of doubt, if the 2019 Grant is made
following the Closing Date, such grant shall be made in cash equal to the total
grant date fair value set forth above and all other terms and conditions shall
be the same as if the 2019 Grant had been made in Company restricted stock prior
to the Closing Date and been converted into cash as described above.

 

In the event that the Executive’s employment is terminated without Cause or the
Executive resigns with Good Reason (after taking into account the waiver of Good
Reason contemplated herein) prior to the vesting and payout of the converted
2019 Grant as described above, the Executive will vest and be paid the portion
of the unvested cash award in an amount equal to the greater of (x) so long as
any such termination occurs more than 90 calendar days following the date of
grant, 50% of the 2019 Grant and (y) a prorated amount of the 2019 Grant, with
such prorated amount determined with each partial month being rounded up to the
nearest whole month (i.e., as determined in accordance with the terms set forth
in the schedules to the Merger Agreement). For the avoidance of doubt, if the
termination without Cause or with Good Reason occurs less than 90 calendar days
following the date of grant, the 2019 Grant shall vest pro rata based on the
number of months (with each partial month being rounded up to the nearest whole
month) that occurred after the date of grant and prior to such termination of
employment.

 

For the avoidance of doubt, if the Executive exercises the Executive’s
Resignation Right, the converted 2019 Grant shall still be treated in the same
manner as if the Executive had resigned with Good Reason as set forth above, and
therefore shall vest and be paid out in the same manner as set forth in the
immediately preceding sentence.

 

 3 

 

 

 

Waiver of Good Reason   Executive agrees that the consummation of the
Transaction (or the related changes solely to the Executive’s title, duties,
authority, responsibilities or reporting relationships) shall not by itself
constitute or be deemed to constitute “Good Reason” or a “constructive
termination” (or any substantially similar terms) under the Employment Agreement
with the Company or any of its subsidiaries or any other plan or agreement
entered into with or sponsored by the Company or any of its subsidiaries
(including with respect to any equity awards held by the Executive).          

The parties agree that, as of the Effective Time, the Executive shall remain a
C-Suite executive and shall report to the Co-CEOs of Wedding Wire, Inc.

 

For the avoidance of doubt, the foregoing waiver shall not impede or adversely
impact any other rights to resign for Good Reason that Executive may have under
any such definition applicable to the Executive under any Employment Agreement
or other plan or agreement entered into with or sponsored by the Company or any
of its subsidiaries (including with respect to any equity awards held by the
Executive).

      Termination of Employment   In the event that the Executive’s employment
is terminated by the Company without Cause or the Executive resigns with Good
Reason after the end of the Safe Harbor Period following the Closing Date, the
Executive will be entitled to continued Base Salary and benefits continuation
for a period of 12 months, subject to the Executive’s execution, delivery and
non-revocation of the Release, in addition to payment of the Prorated Bonus and
any other compensation or benefits the Executive may have under any other plan
or agreement entered into with or sponsored by the Company or any of its
subsidiaries (including with respect to any equity awards held by the
Executive).         Restrictive Covenants  

·     Executive will agree that the provisions of the Company Employee
Non-Disclosure, Non-Competition and Invention and Assignment Agreement that
Executive signed upon commencement of employment with the Company (the form of
which is attached as Exhibit A to this term sheet) shall be expanded to cover
Wedding Wire, Inc. and its subsidiaries, which agreement, in summary, includes
the following:

o     Noncompete restriction during employment and for twelve months following
termination of employment.

o     Nonsolicitation of employees, suppliers and customers during employment
and for twelve months following termination of employment.

o     Confidentiality of information restriction of indefinite duration.

·     Executive will also agree to a perpetual nondisparagement of Parent,
Wedding Wire, Inc., the Company and the majority owners of Parent (with a
reciprocal non-disparagement covenant from Parent, Wedding Wire, Inc., XO Group
Inc. and the majority owners of the Company, with such covenant to be limited in
a customary manner to official statements and board members).

      Miscellaneous  

·     This term sheet may be executed by .pdf or facsimile signatures in any
number of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

·     This term sheet shall be construed and enforced in accordance with, and
the rights and obligations of the parties hereto shall be governed by, the laws
of the State of New York without giving effect to the conflicts of law
principles thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this term sheet on the day
and year written below.

 

Executed this 24th day of September, 2018               /s/ Paul Bascobert      
EXECUTIVE           Executed this 24th day of September, 2018              
Wedding Wire, Inc.             By: /s/ Timothy Chi       Name: Timothy Chi      
Title: CEO           Executed this 24th day of September, 2018               XO
Group Inc.             By: /s/ Michael Steib       Name: Michael Steib      
Title: Chief Executive Officer  

 

 

